Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION



Election/Restrictions
Newly submitted claims 28 and 29 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Claims 28 and 29 are mutually exclusive from the previous examined and elected claim 2.  Claim 2 is disclosed in figure 12, which is clearly separate and mutually exclusive from figures 18 and 19. There is search burden for the reasons detailed in the restriction. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 28-29 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.


Specification
The amended specification filed on 11/9/2020 has been reviewed and is accepted. 


Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 10-12, 14, 15, 21-27 and 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Boime in view of Lee et al. (US 2006/0231981).
**The FEC and SEC are material be worked upon – they are not part of the apparatus, and do not limit the claims.  MPEP 2115.**
As to claims 1, 2, 3, 14 and 31, Boime discloses a system for assembling an elongate composite structure, the system comprising: a first rigid elongate cure tool 22 defining a first elongate support surface configured to support a first elongate charge of composite material (FEC); a elongate caul plate 36 (col 6, lines 54-63) extending along 

While Boime discloses that the translation tool is capable of translating the rigid elongate cure tool along the translation axis as detailed above, Boime does not disclose the translation structure produces relative translation between the first rigid elongate cure tool and the second rigid elongate cure tool along the translation axis and from a first relative orientation, in which the FEC is spaced-apart from the SEC, and a second relative orientation, in which the FEC contacts the SEC to define an interface region between the FEC and the SEC.

 Lee discloses a system capable of assembling a composite elongate structure comprising a first rigid elongate cure tool 28 having a first elongate support surface (bottom surface of 28) and a second rigid elongate cure tool 26 having a second elongate support surface (upper surface of 26), with a translation structure (46, 25), the translation structure producing relative translation between the first rigid elongate cure tool and the second rigid elongate cure tool along the translation axis (axis parallel to 44 and 25a) and from a first relative orientation, in which a FEC is spaced-apart from a SEC, and a second relative orientation, in which the FEC contacts the SEC to define an interface region between the FEC and the SEC (para 47-59, figs 11-14).  

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the Boime such that the translation structure produces relative translation between the first rigid elongate cure tool and the second rigid elongate cure tool along the translation axis and from a first relative orientation, in which the FEC is spaced-apart from the SEC, and a second relative orientation, in which the FEC contacts the SEC to define an interface region between the FEC and the SEC as taught by Lee above as doing such enables the shape of the composite to be varied to the desired/required shape (para 47).

    PNG
    media_image1.png
    530
    737
    media_image1.png
    Greyscale


Boime does not disclose the caul plate is formed from a plurality of layered plies of composite material.  Bremmer discloses a caul plate 10 formed from a plurality of layered plies of composite material (para 12, 13) and that multiple plies enable the caul plate to be reused while also increasing support and thickness (para 12-14)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the caul plate of Boime such that it is made of a plurality of layered plies of composite material as taught by Bremmer above as such a modification enables the plies to be reused and increases support and thickness. 


As to claim 11, the first elongate support surface defines a first planar region, a second planar region, and a first elongate support surface transition region, which transitions between the first planar region and the second planar region, and wherein the elongate caul plate extends across at least a fraction of the first planar region, the second planar region, and the first elongate support surface transition region (see annotated fig below)

As to claim 12, the system of Boime is capable of processing an FEC and SEC that each have a plurality of plies of resin and fibers. 

As to claim 15, Boime discloses an oven/autoclave that defines a heated volume, wherein the heated volume is sized to receive the system, wherein the heating assembly is configured to heat the system, via heating of the heated volume, to cure the FEC and the SEC, to join the FEC to the SEC, and to define the elongate composite structure from the FEC and the SEC (heating assembly, col 4, line 60-65).
As to claim 10, Boime discloses that the stiffness of the first cure tool is a results effective variable that effects the thickness and planarity of the end product, (col 4, lines 3-35).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, for the second cure tool to have a stiffness that is 100 threshold multiplier of the stiffness of the first cure tool as one of ordinary skill in the art would have achieved such through routine experimentation to obtain the optimal planarity and thickness.

As to claim 21, the system of Boime as modified by Lee is capable of processing the claimed material because the structure of Boime of as modified is the same as applicant’s structure.  See discussion regarding MPEP 2115. 
As to claims 22 and 31, the translation axis in both Boime and Lee is perpendicular to the region of the second elongate support surface that faces the corresponding region of the first elongate support surface (fig 1). 
As to claims 23 and 24, Bremmer discloses that the number of plies can be varied to achieved the desired rigidity (para 12).  As such, the number of plies is a selection obvious to one of ordinary skill in the art absent unexpected results demonstrated by the applicant.  
As to claim 27, the same section of para 12 discloses that the rigidity (the stiffness) can be varied along the length of the caul plate.  This amounts to a disclosure caul plate that defines a caul plate stiffness that selectively varies along a length of the plurality of layered plies, said plate capable of applying a specific pressure to the FEC at specific locations along the length of the FEC.
As to claims 25 and 26, para 12 of Bremmer discloses that the caul plate is formed from pre-impregnated composite fibers and/or resin-infused fiber structures.  The FEC is not part of the apparatus however, the apparatus of Biome as modified above is capable of processing and FEC made from pre-impregnated composite fibers and/or resin-infused fiber structures.  
As to claim 30, at least para 12 of Bremmer discloses that the plate can consist (exclusively) of plies of layer composite material. 

Allowable Subject Matter
Claim 32 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Fig 1 of Boime discloses that the second elongate support surface 10 defines an at least substantially vertical region, which faces toward the corresponding region of the first elongate support surface, an at least substantially horizontal region (upper and lowermost surfaces 10), and a transition region (edge between vertical and horizontal surfaces) that extends between the at least substantially vertical region and the at least substantially horizontal region, and further wherein the system includes a sealing structure 14 that operatively attaches, and forms a fluid seal between.  However, the seal is between the vacuum compaction film and the at least substantially vertical region rather than the horizontal region. 

Response to Arguments
Applicant's arguments filed 11/9/2020 with have been fully considered.  With respect to claims 1-3, 10-12, 14, 15, 21-27 and 30-31 the arguments are not persuasive.  With respect to the prior claim 1 limitations, the examiner reiterates the arguments detailed in previous office actions.  Additionally, the examiner maintains the positions than the FEC and SEC and material to be worked upon and do not further limit the apparatus. 

Contrary to the applicant’s assertion, the proposed modification of Boime with Lee does not render Boime inoperable for its intended purpose.  Boime’s disclosure of an elastomeric caul plate does not amount to teaching away from modifying the caul such that it comprises multiple plies of composite material.  Additionally the proposed modification does not render Boime inoperable because Boime never says that the caul plate can’t have multiple composite plies.  The references meet the added claims as detailed above, with the exception of the withdrawn and objected to claims.   

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER T SCHATZ whose telephone number is (571)272-6038.  The examiner can normally be reached on Monday through Friday, 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER T SCHATZ/Primary Examiner, Art Unit 1748